BURKE, Justice,
with whom CONNOR, Justice, joins, dissenting in part.
I respectfully dissent from the majority view that there was insufficient evidence to support a waiver of juvenile jurisdiction.
AS 47.10.060(a) provides:
If the court finds at a hearing on a petition that there is probable cause for believing that a minor is delinquent and finds that the minor is not amenable to treatment under this chapter, it shall order the case closed. After a case is closed under this subsection, the minor may be prosecuted as if he were an adult.
There is no question concerning the trial court’s findings that there was probable cause for believing that D.H. is a delinquent. The only question is whether it was correct in its further finding that D.H. is not amenable to treatment. AS 47.10.-060(d) provides that in making that finding
. [T]he court may consider the seriousness of the offense the minor is alleged to have committed, the minor’s history of delinquency, the probable cause of the minor’s delinquent behavior, and the facilities available to the division of youth and adult authority for treating the minor.
In P.H. v. State, 504 P.2d 837, 845-46 (Alaska 1972), we commented on the requirements of AS 47.10.060(d), saying:
All four factors need not be resolved against the child to justify waiver. Nor is there value in requiring the children’s court to make an arithmetic calculation as to the weight to be given each factor. There must, however, be a thorough examination of the child, his background and alternative strategies of rehabilitation short of adult criminal treatment. Lacking such an examination, the children’s court has no evidentiary basis for the decision.
As I read the record the trial court thoroughly examined D.H., his background, and the alternative strategies of rehabilitation short of adult criminal treatment. Such examination was made carefully and with full appreciation of the possible consequences, both for D.H. and society. Based upon that examination the trial court reached the conclusion that D.H. is not amenable to treatment.
I would affirm the judgment of the court below.